                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION


TERRY EQUIPMENT, INC.,

                                    Plaintiff,

                        v.
                                                  Case No. 5:19-CV-00144-KDB-DSC
BUCHER MUNICIPAL NORTH
AMERICA, INC. f/k/a JOHNSTON
NORTH AMERICA, INC.,

                                 Defendant.


                                  PROTECTIVE ORDER


        Based upon the Stipulation of the parties and the representations set forth therein, the

Court finds that exchange of sensitive information between or among the parties and/or third

parties other than in accordance with this Order may cause unnecessary damage and injury to

the parties or to others. The Court further finds that the terms of this Order are fair and just

and that good cause has been shown for entry of a protective order governing the

confidentiality of documents produced in discovery, answers to interrogatories, answers to

requests for admission, and deposition testimony.

        IT IS THEREFORE ORDERED THAT, pursuant to Fed. R. Civ. P. 26(c)(1):

        (A)     DESIGNATION OF CONFIDENTIAL OR ATTORNEYS' EYES ONLY

INFORMATION. Designation of information under this Order must be made by placing or

affixing on the document or material, in a manner that will not interfere with its legibility, the

words "CONFIDENTIAL" or "ATTORNEYS' EYES ONLY."
        (1)     One who produces information, documents, or other material may

designate them as "CONFIDENTIAL" when the person in good faith believes they

contain trade secrets or nonpublic confidential technical, commercial, financial,

personal, or business information.

        (2)     One who produces information, documents, or other material may

designate them as "ATTORNEYS' EYES ONLY" when the person in good faith

believes that they contain particularly sensitive trade secrets or other nonpublic

confidential technical, commercial, financial, personal, or business information that

requires protection beyond that afforded by a CONFIDENTIAL designation.

        (3)     Except for information, documents, or other materials produced for

inspection at the party's facilities, the designation of confidential information as

CONFIDENTIAL or ATTORNEYS' EYES ONLY must be made prior to, or

contemporaneously with, their production or disclosure. In the event that

information, documents or other materials are produced for inspection at the party's

facilities, such information, documents, or other materials may be produced for

inspection before being marked confidential. Once specific information, documents,

or other materials have been designated for copying, any information, documents, or

other materials containing confidential information will then be marked confidential

after copying but before delivery to the party who inspected and designated them.

There will be no waiver of confidentiality by the inspection of confidential

information, documents, or other materials before they are copied and marked

confidential pursuant to this procedure.

        (4)     Portions of depositions of a party's present and former officers,

directors, employees, agents, experts, and representatives will be deemed



                                            2
       confidential only if designated as such when the deposition is taken or within 30 days

       of receipt of the deposition transcript.

               (5)      If a party inadvertently produces information, documents, or other

       material containing CONFIDENTIAL or ATTORNEYS' EYES ONLY information

       without marking or labeling it as such, the information, documents, or other material

       shall not lose its protected status through such production and the parties shall take all

       steps reasonably required to assure its continued confidentiality if the producing party

       provides written notice to the receiving party within ten days of the discovery of the

       inadvertent production, identifying the information, document or other material in

       question and of the corrected confidential designation.

       (B)     DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.

Information, documents, or other material designated as CONFIDENTIAL or ATTORNEYS'

EYES ONLY under this Order must not be used or disclosed by the parties or counsel for the

parties or any persons identified in subparagraphs (B)(1) and (2) below for any purposes

whatsoever other than preparing for and conducting the litigation in which the information,

documents, or other material were disclosed (including appeals).

               (1)      CONFIDENTIAL INFORMATION. The parties and counsel for the

       parties must not disclose or permit the disclosure of any information, documents or

       other material designated as "CONFIDENTIAL" by any other party or third party

       under this Order, except that disclosures may be made in the following

       circumstances:

                        (a)    Disclosure may be made to counsel, and employees and

               independent contractors of counsel (e.g. litigation support vendors) for the

               parties who have direct functional responsibility for the preparation and trial

               of the lawsuit. Any such employee or independent contractor to whom


                                                   3
counsel for the parties makes a disclosure must be advised of, and become

subject to, the provisions of this Order requiring that the information,

documents, or other material be held in confidence.

         (b)    Disclosure may be made only to officers, directors, and/or

employees of a party required in good faith to provide assistance in the

conduct of the litigation in which the information was disclosed.

         (c)    Disclosure may be made to court reporters engaged for

depositions and those persons, if any, specifically engaged for the limited

purpose of making and handling copies of documents or other material.

Before disclosure to any such court reporter or person engaged in making

copies, such reporter or person must agree to be bound by the terms of this

Order.

         (d)    Disclosure may be made to consultants, investigators, or

experts (collectively "experts") employed by the parties or counsel for the

parties to assist in the preparation and trial of the lawsuit. Before disclosure

to any expert, the expert must be informed of and agree to be subject to the

provisions of this Order requiring that the information, documents, or other

material be held in confidence.

         (e)    Disclosure may be made to the Court and the Court's staff.

         (f)    Disclosure may be made to persons already in lawful and

legitimate possession of such CONFIDENTIAL information.

         (g)    The list of persons to whom CONFIDENTIAL information

may be disclosed identified in this Paragraph (B)(1) may be expanded or

modified by mutual agreement in writing by counsel for the parties to this



                                    4
       action without the necessity of modifying this Stipulation and Protective

       Order.

       (2)      ATTORNEYS' EYES ONLY INFORMATION. Counsel for the

parties must not disclose or permit the disclosure of any information, documents, or

other material designated as "ATTORNEYS' EYES ONLY" by any other party or

third party under this Order to any other person or entity, except that disclosures may

be made in the following circumstances:

                (a)    Disclosure may be made to outside counsel—and employees

       and independent contractors (e.g. litigation support vendors) of outside

       counsel—for the parties who have direct functional responsibility for the

       preparation and trial of the lawsuit. Any such employee or independent

       contractor to whom outside counsel for the parties makes a disclosure must be

       advised of, and become subject to, the provisions of this Order requiring that

       the information, documents, or other material be held in confidence.

                (b)    Disclosure may be made to court reporters engaged for

       depositions and those persons, if any, specifically engaged for the limited

       purpose of making and handling copies of documents or other material.

       Before disclosure to any such court reporter or person engaged in making

       copies, such reporter or person must agree to be bound by the terms of this

       Order.

                (c)    Disclosure may be made to independent consultants or experts

       and their staff who are not employed by or affiliated with a party and who are

       retained either as consultants or expert witnesses for the purpose of this

       litigation. Before disclosure to any independent consultant or expert, the

       consultant or expert must be informed of and agree in writing to be subject to


                                           5
               the provisions of this Order requiring that the information, documents, or

               other material be held in confidence.

                       (d)     Disclosure may be made to the Court and the Court's staff.

                       (e)     Disclosure may be made to persons already in lawful and

               legitimate possession of such ATTORNEYS' EYES ONLY information.

                       (f)     The list of persons to whom ATTORNEYS’ EYES ONLY

               information may be disclosed identified in this Paragraph (B)(2) may be

               expanded or modified by mutual agreement in writing by counsel for the

               parties to this action without the necessity of modifying this Stipulation and

               Protective Order.

       (C)     MAINTENANCE OF CONFIDENTIALITY. Except as provided in

subparagraph (B), counsel for the parties must keep all information, documents, or other

material designated as confidential that are received under this Order secure within their

exclusive possession and must place such information, documents, or other material in a

secure area.

               (1)     All copies, duplicates, extracts, summaries, or descriptions

       (hereinafter referred to collectively as "copies") of information, documents, or other

       material designated as confidential under this Order, or any portion thereof, must be

       immediately affixed with the words "CONFIDENTIAL" or "ATTORNEYS' EYES

       ONLY" if not already containing that designation.

               (2)     To the extent that any answers to interrogatories, transcripts of

       depositions, responses to requests for admissions, or any other papers filed or to be

       filed with the Court reveal or tend to reveal information claimed to be confidential,

       these papers or any portion thereof must be filed under seal by the filing party with

       the Clerk of Court. If a Court filing contains information, documents, or other


                                                   6
           materials that were designated "CONFIDENTIAL" or "ATTORNEYS' EYES

           ONLY" by a third party, the party making the filing shall provide notice of the filing

           to the third party.

           (D)     CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party

may challenge the designation of confidentiality by motion. The designating party bears the

burden of proving that the information, documents, or other material at issue are properly

designated as confidential. The Court may award the party prevailing on any such motion

actual attorney fees and costs attributable to the motion.

           (E)     CONCLUSION OF LITIGATION. Within thirty days of the conclusion of

the litigation, a party may request that all information, documents, or other material not filed

with the Court or received into evidence and designated as CONFIDENTIAL or

ATTORNEYS' EYES ONLY under this Order must be returned to the originating party or

destroyed, unless otherwise provided by law. Notwithstanding the requirements of this

paragraph, outside counsel for each party may retain a complete set of all documents, subject

to all other restrictions of this Order.

           SO ORDERED.
                                           Signed: December 30, 2019




42796908




                                                      7
